Citation Nr: 1614083	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for dermatitis of the hands, currently rated 10 percent disabling.

2. Entitlement to an increased disability rating for allergic rhinitis with sinusitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was most recently before the Board in May 2015, when the Board granted service connection for obstructive sleep apnea and remanded the increased rating claims for dermatitis of the hands and allergic rhinitis with sinusitis.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2016 Brief, the Veteran's representative noted that the Veteran's dermatitis and allergic rhinitis were inactive at the time of the November 2015 VA examinations.  The representative requested that new examinations be provided during active periods of these disabilities.  See Ardison v. Brown, 6 Vet. App. 405, (1994).  The Board finds that new examinations are warranted to determine the severity of these disabilities when they are in their active stages.

Accordingly, the case is REMANDED for the following action:

1. After associating any outstanding medical evidence with the claims file, schedule a new VA examination to ascertain the current severity and manifestations of the Veteran's service-connected dermatitis of the hands, WHILE THE DISABILITY IS IN ITS ACTIVE STAGE.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a) Comment on all signs and manifestations of the Veteran's service-connected dermatitis of the hands necessary for evaluating the disability under the rating criteria.

(b) Specifically determine the percentage of the entire body affected and the percentage of the exposed areas affected by the service-connected dermatitis.

(c) Indicate whether the Veteran requires no more than topical therapy or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.

(d) Also determine whether the Veteran's disability requires systemic therapy, such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy.  If so, he or she should state the total duration and frequency of such treatment during the past 12-month period.

(e) State the effect the dermatitis has, if any, on the Veteran's current level of occupational impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

2. Schedule a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected allergic rhinitis and sinusitis, WHILE THE DISABILITY IS IN ITS ACTIVE STAGE.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a) Report all signs and symptoms necessary for rating the Veteran's allergic rhinitis AND sinusitis.

(b) Specifically indicate whether the Veteran has any nasal polyps.

(c) With regard to sinusitis, indicate the number of any incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or any non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

(d) State the effect the allergic rhinitis and sinusitis has, if any, on the Veteran's current level of occupational impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

3. The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4. Thereafter, the increased rating claims on appeal should be readjudicated.  Readjudication of the allergic rhinitis claim must include evaluation of any current sinusitis.  If any claim remains denied, the Veteran and her representative should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




